J-S50008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARK JENKINS                               :
                                               :
                       Appellant               :   No. 632 EDA 2020

             Appeal from the PCRA Order Entered February 7, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0011317-2014


BEFORE:      BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED FEBRUARY 23, 2021

        Appellant, Mark Jenkins, appeals from the post-conviction court’s

February 7, 2020 order denying his timely-filed petition under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. After careful review,

we affirm.

        The facts of Appellant’s case are not pertinent to the issues he raises on

appeal.     The PCRA court summarized the relevant procedural history, as

follows:

              On October 21, 2015, following jury selection and one day
        of trial testimony, [Appellant] pleaded guilty to aggravated
        assault, two counts of [firearm offenses,] and [possessing an
        instrument of crime]. The trial court colloquyed [sic] [Appellant]
        to ensure that his decision to forego trial and enter into a guilty
        plea was knowing, intelligent, and voluntary. In addition to the
        extensive colloquy between the trial court and [Appellant],
        [Appellant] also signed a written guilty plea form that informed
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S50008-20


      him, inter alia, [of] the consequences of pleading guilty and the
      maximum period of incarceration for the charges to which he
      pleaded guilty. Following a direct appeal, on April 12, 2018, the
      Superior Court affirmed the trial court’s judgment of sentence.
      [See Commonwealth v. Jenkins, 190 A.3d 703 (Pa. Super.
      2018) (unpublished memorandum).]

      On June 15, 2018, [Appellant] filed a timely PCRA petition. On
      August 22, 2018, court appointed counsel Jason E. Parris,
      Esquire[, who] filed a letter of no-merit pursuant to
      [Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and]
      Commonwealth v. Finley, 55[0] A.2d 213 (Pa. Super. []1988)
      [(en banc)]. On November 2, 2018, the PCRA court filed a notice
      pursuant to Pa.R.Crim.P. 907 that [Appellant’s] PCRA petition
      would be dismissed without further proceedings if [Appellant] did
      not contest the notice of dismissal within 20 days. In response,
      [Appellant] filed timely objections to the PCRA court’s Rule 907
      notice.

      On January 11, 2019, the PCRA court vacated the Rule 907 notice
      and entered an order appointing John Cotter, Esquire[,] as counsel
      for [Appellant]. On March 27, 2019, [Appellant’s] new court-
      appointed counsel filed an Amended PCRA petition; he also filed a
      Supplemental Amended PCRA petition on May 7, 2019. On
      February 7, 2020, the PCRA court dismissed [Appellant’s]
      Amended PCRA petitions without an evidentiary hearing.
      [Appellant] filed this timely appeal.

PCRA Court Opinion (PCO), 8/27/20, at 1-2 (citation to the record omitted).

      Appellant complied with the PCRA court’s order to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. The court filed

its Rule 1925(a) opinion on August 27, 2020. Herein, Appellant states two

issues for our review:

      I. Did [the PCRA] court err in denying an evidentiary hearing when
      [A]ppellant asserted that direct appeal … counsel was ineffective
      in failing to raise the reasonableness/appropriateness of the
      sentence on appeal[,] when this issue was preserved by trial
      defense counsel?




                                    -2-
J-S50008-20


      II. Did [the PCRA] court err in denying an evidentiary hearing
      when [A]ppellant asserted that trial … counsel was ineffective
      when counsel failed to introduce mitigation evidence that counsel
      had in his possession[?]

Appellant’s Brief at 2.

      “This Court’s standard of review from the grant or denial of post-

conviction   relief   is   limited   to   examining   whether   the   lower   court’s

determination is supported by the evidence of record and whether it is free of

legal error.” Commonwealth v. Morales, 701 A.2d 516, 520 (Pa. 1997)

(citing Commonwealth v. Travaglia, 661 A.2d 352, 356 n.4 (Pa. 1995)).

Where, as here, a petitioner claims that he or she received ineffective

assistance of counsel, our Supreme Court has directed that the following

standards apply:

      [A] PCRA petitioner will be granted relief only when he proves, by
      a preponderance of the evidence, that his conviction or sentence
      resulted from the “[i]neffective assistance of counsel which, in the
      circumstances of the particular case, so undermined the truth-
      determining process that no reliable adjudication of guilt or
      innocence could have taken place.” 42 Pa.C.S. § 9543(a)(2)(ii).
      “Counsel is presumed effective, and to rebut that presumption,
      the PCRA petitioner must demonstrate that counsel’s performance
      was deficient and that such deficiency prejudiced him.”
      [Commonwealth v.] Colavita, … 993 A.2d [874,] 886 [(Pa.
      2010)] (citing Strickland [v. Washington, 466 U.S. 668 ...
      (1984)]). In Pennsylvania, we have refined the Strickland
      performance and prejudice test into a three-part inquiry. See
      [Commonwealth v.] Pierce, [527 A.2d 973 (Pa. 1987)]. Thus,
      to prove counsel ineffective, the petitioner must show that: (1)
      his underlying claim is of arguable merit; (2) counsel had no
      reasonable basis for his action or inaction; and (3) the petitioner
      suffered actual prejudice as a result. Commonwealth v. Ali, …
      10 A.3d 282, 291 (Pa. 2010). “If a petitioner fails to prove any of
      these prongs, his claim fails.” Commonwealth v. Simpson, …
      66 A.3d 253, 260 ([Pa.] 2013) (citation omitted). Generally,
      counsel’s assistance is deemed constitutionally effective if he

                                          -3-
J-S50008-20


      chose a particular course of conduct that had some reasonable
      basis designed to effectuate his client’s interests. See Ali, supra.
      Where matters of strategy and tactics are concerned, “a finding
      that a chosen strategy lacked a reasonable basis is not warranted
      unless it can be concluded that an alternative not chosen offered
      a potential for success substantially greater than the course
      actually pursued.” Colavita, … 993 A.2d at 887 (quotation and
      quotation marks omitted).        To demonstrate prejudice, the
      petitioner must show that “there is a reasonable probability that,
      but for counsel’s unprofessional errors, the result of the
      proceedings would have been different.” Commonwealth v.
      King, … 57 A.3d 607, 613 ([Pa.] 2012) (quotation, quotation
      marks, and citation omitted). “‘[A] reasonable probability is a
      probability that is sufficient to undermine confidence in the
      outcome of the proceeding.’” Ali, … 10 A.3d at 291 (quoting
      Commonwealth v. Collins, … 957 A.2d 237, 244 ([Pa.] 2008)
      (citing Strickland, 466 U.S. at 694….)).

Commonwealth v. Spotz, 84 A.3d 294, 311-12 (Pa. 2014).

      In this case, Appellant first argues that his appellate counsel acted

ineffectively by not challenging the discretionary aspects of his sentence on

appeal. According to Appellant, counsel should have argued that his sentence

was excessive, as there was “extensive mitigation” evidence, including that

Appellant took responsibility for his actions by pleading guilty, “he had

extensive support of his family, he was abused as a child[,] and [he] had

severe mental health issues.” Appellant’s Brief at 9. Appellant claims that his

trial counsel preserved this sentencing challenge in a timely-filed post-

sentence motion, and in Appellant’s Rule 1925(b) statement. Thus, he insists

that his appellate counsel had no reasonable basis for failing to argue this

issue on appeal, and he “was prejudiced by counsel’s failure because [he] lost

the opportunity to have a new sentenc[ing] hearing where he could have

received a reduced sentence.”      Id.   Finally, he maintains that there are


                                     -4-
J-S50008-20



material    questions    of   fact   regarding   this   ineffectiveness   claim   and,

consequently, we should remand for an evidentiary hearing.

       Initially, Appellant is correct that the PCRA court erred by deeming this

sentencing claim previously litigated. See Appellant’s Brief at 8; PCO at 5.

While Appellant’s trial counsel filed a motion for reconsideration of his

sentence, raised a sentencing challenge in his Rule 1925(b) statement, and

the trial court addressed that issue in its Rule 1925(a) opinion, this Court only

addressed the merits of Appellant’s claim that his guilty plea was involuntary.

See Commonwealth v. Jenkins, No. 2208 EDA 2016, unpublished

memorandum at 1-3 (Pa. Super. filed April 12, 2018). We did not consider

the merits of any challenge to Appellant’s sentence. Therefore, the PCRA court

erred in deeming this issue previously litigated. See 42 Pa.C.S. § 9544(a)(2)

(“For purposes of this subchapter, an issue has been previously litigated if: …

the highest appellate court in which the petitioner could have had review as a

matter of right has ruled on the merits of the issue”) (emphasis added).

       Nevertheless, the PCRA court properly denied Appellant relief on this

ineffectiveness claim,1 as Appellant is incorrect that his trial counsel preserved

the above-stated sentencing claim. In Appellant’s post-sentence motion and

Rule 1925(b) statement, he argued that his sentence was excessive in light of
____________________________________________


1 “[T]his Court may affirm the decision of the PCRA [c]ourt if it is correct on
any basis.” Commonwealth v. Hutchins, 760 A.2d 50, 54 (Pa. Super. 2000)
(citing Commonwealth v. Pursell, 749 A.2d 911, 917 (Pa. 2000);
Commonwealth v. Ahlborn, 683 A.2d 632, 641 n.14 (Pa. Super. 1996)).



                                           -5-
J-S50008-20



the factors set forth in 42 Pa.C.S. § 9721(b) (i.e., the protection of the public,

the gravity of the offense, and Appellant’s rehabilitative needs), and that the

court considered impermissible factors and double-counted factors already

accounted for in the sentencing guidelines.                See Post-Sentence Motion,

4/6/16, at 3 (unnumbered); Pa.R.A.P. 1925(b) Statement, 10/12/16, at 2

(unnumbered). Appellant made no mention of the court’s alleged failure to

consider mitigating evidence. Thus, his appellate counsel cannot be deemed

ineffective   for   failing   to   assert   a     waived   issue   on   appeal.   See

Commonwealth v. Tilley, 780 A.2d 649 (Pa. 2001) (“Counsel will not be

deemed ineffective for failing to raise a meritless claim.”).

      In any event, even had trial counsel preserved Appellant’s mitigating-

factors sentencing issue, we would conclude that Appellant has not proven he

suffered prejudice from appellate counsel’s failure to raise that claim on

appeal. Appellant’s assertion that the trial court did not consider the above-

stated mitigating factors is belied by the Rule 1925(a) opinion filed by the trial

court on direct appeal. See Trial Court Opinion, 11/14/16, at 10-12. Therein,

the court stated that it considered the mitigating factors of “(1) [Appellant’s]

extensive family support; (2) [Appellant’s] acceptance of responsibility by

pleading guilty; (3) the abuse [Appellant] suffered during childhood; [and] (4)

[Appellant’s] mental health issues….” Id. at 11. The court noted, however,

that there were also aggravating factors in Appellant’s case, such as his prior

convictions for violent offenses and his “previous violations of probation and

parole.” Id. The court further took into account Appellant’s pre-sentence

                                            -6-
J-S50008-20



report, his psychological evaluation, testimony from witnesses at the

sentencing hearing, and Appellant’s statements to the court. Id. Given the

totality of these considerations, the court concluded that a 10 to 20 year

sentence for Appellant’s aggravated assault conviction was in line “with the

protection of the public, the gravity of the offense, the impact of the crime on

the victim, and [Appellant’s] rehabilitative needs.” Id.

      Clearly, the trial court was aware of the mitigating factors cited by

Appellant. However, it found that they were outweighed by the aggravating

factors in his case, and that the section 9721(b) factors called for a lengthier

sentence.   Appellant offers no discussion of why the court’s decision was

flawed. Therefore, he has failed to demonstrate that this Court would have

deemed the trial court’s sentencing decision an abuse of discretion, had this

issue been before us on direct appeal. See Commonwealth v. Shugars,

895 A.2d 1270, 1275 (Pa. Super. 2006) (“Sentencing is a matter vested in

the sound discretion of the sentencing judge, and a sentence will not be

disturbed on appeal absent a manifest abuse of discretion.”). Therefore, even

if Appellant’s sentencing challenge had been preserved by trial counsel, we

would conclude that he was not prejudiced by his appellate counsel’s failure

to raise it on appeal. Moreover, because no material questions of fact exist

regarding this issue, the court did not err in denying it without an evidentiary

hearing.

      Next, Appellant claims that his trial counsel was ineffective for not

presenting the sentencing court with mitigating evidence that, “about 11

                                     -7-
J-S50008-20



months before his arrest” in this case, he suffered a back injury in a motor

vehicle accident that required three “out-patient operative procedures” and

caused Appellant “severe pain.” Appellant’s Brief at 12. Appellant contends

that his counsel “had these records but failed to present them to the trial court

at sentencing.” Id. at 12-13. He states that he was prejudiced “because

these records were mitigation evidence that should have been introduced at

sentencing.” Id. at 13 (citation omitted). Appellant insists that he “may have

secured a lesser sentence,” but for counsel’s failure to present this evidence.

Id. He also argues that he is entitled to an evidentiary hearing on this claim,

as “[t]he issue of trial counsel[’s] ineffectiveness is a material issue of fact….”

Id. at 14.

      Appellant’s argument is unconvincing. Given the trial court’s rationale

for its sentencing decision, discussed supra, Appellant’s cursory argument fails

to demonstrate that the court would have imposed a lesser sentence had it

known about his back injury. Accordingly, even if his trial counsel knew about

his injury, and had no reasonable basis for not presenting that information to

the sentencing court, Appellant has not established that he was prejudiced by

counsel’s failure.   Thus, his ineffectiveness claim fails, and there are no

questions of material fact warranting a hearing.

      Order affirmed.




                                       -8-
J-S50008-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/23/2021




                          -9-